Citation Nr: 1448292	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Son




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1980.  The Veteran died in March 2009.  The appellant is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was previously remanded by the Board in June 2014 for further evidentiary development.

The appellant and the appellant's son testified at a March 2014 Travel Board hearing before the undersigned.  A copy of the transcript is associated with the file  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran died in March 2009, and his death certificate indicates that the immediate cause of death was respiratory failure, due to, or as a consequence of pulmonary fibrosis and pulmonary hypertension.

2.  At the time of the Veteran's death, he was service-connected for degenerative disc disease of the lumbar spine, degenerative disc disease with arthritis of the thoracic spine, hypertension to include renal insufficiency and coronary artery disease, type II diabetes mellitus, and erectile dysfunction.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 101, 1112, 1113, 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the claimant must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).
Regarding the appellant's claim for service connection for cause of death, the appellant was sent a letter in May 2009, prior to the September 2009 rating decision on appeal, which informed her how VA could help her obtain evidence in support of her claims.  The appellant was also advised how to substantiate claims for accrued benefits, death pension, and service connection for cause of death, and the service-connected disabilities were listed.  The notice letter also informed the appellant about how ratings and effective dates for service connected disabilities are assigned.  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional relevant information exists.

The Board obtained a medical opinion in this case in April 2012 and again in September 2014, the results of which will be discussed below.  The September 2014 report demonstrates that the medical examiners reviewed the evidence of record and rendered an appropriate opinion based on the question presented by the Board.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions regarding the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

The Board further finds that the appellant and her representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during her Board hearing, the appellant related in great detail why she believed she was entitled to her claim.  It is also clear from the lay statements provided by the appellant that she understood the type of evidence that would be most helpful to her claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the appellant and the arguments raised by the appellant and her representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the appellant understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the appellant's claim.

As noted above, the appellant also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claim.  Significantly, neither the appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In short, the Board has carefully considered VA's duties to notify and assist, and in finds that they have been met.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and did not prejudice the appellant. 

The appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103.

II.  Entitlement to Service Connection for Cause of Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Malignant tumors, are presumed to have been incurred in service if it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, veterans who served in Vietnam are presumed to have been exposed to Agent Orange.  Certain listed diseases, are presumed service connected in such veterans that are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1)-(2), (f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involve "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975. This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.

The Veteran died in March 2009.  At the time of his death, the Veteran was service-connected for degenerative disc disease of the lumbar spine, degenerative disc disease with arthritis of the thoracic spine, hypertension to include renal insufficiency and coronary artery disease, type II diabetes mellitus, and erectile dysfunction.  His death certificate indicates that the immediate cause of death was respiratory failure, which was due to, or as a consequence of pulmonary failure and pulmonary hypertension.   These conditions are not considered a chronic condition, thus may not be presumed to be service-connected even if manifesting within a year of separation.  38 C.F.R. §§ 3.307(a), 3.309(a).  

In addition, the appellant has alleged that the Veteran's death is the result of exposure to herbicides.  Personnel records indicate that the Veteran did serve within Vietnam.  However, the listed causes of death are not presumed to have been service-connected as a result of exposure to herbicides.  As a result, presumptive service connection on the basis of exposure to herbicides is not warranted.  C.F.R. § 3.307(a)(6)(iii), 3.309(e).

A VA examiner provided an April 2012 opinion regarding the etiology of the Veteran's death.  The examiner concluded that the Veteran's "death is less likely as not (less than 50/50 probability) caused by or a result of military service."  The examiner explained that there "is no evidence that his [service-connected] hypertension with renal insufficiency, coronary artery disease or diabetes caused nor contributed substantially or materially to the cause of death."  The examiner went on to further elaborate.  

However, in its June 2014 remand, the Board found that opinion to be inadequate because it failed to address the significance of hospitalization records immediately prior to the Veteran's death.  In addition, since that examination, the appellant had submitted a March 2014 private medical opinion linking the Veteran's death to his exposure to Agent Orange; the doctor stated the Veteran's death "could have been caused by conditions linked to his exposure to Agent Orange," and that he "definitely believe[d]" that this exposure played a major factor in his onset of pulmonary fibrosis which in turn played a major factor in the congestive heart failure and respiratory failure leading to death."  The doctor did not explain whether, or for how long, he had treated the Veteran for the noted conditions, nor was any further rationale provided.

In a subsequent September 2014 opinion, a VA examiner again concluded that the cause of the Veteran's death "is less likely than not proximately due to or the result of the Veteran's service connected condition."  After a thorough review of the Veteran's claims file including the specified hospitalization records, the examiner explained that the Veteran's private treating physicians, including his cardiologist, pulmonologist, and nephrologist did not feel that the Veteran's service-connected conditions were the cause of his worsening leading to his death.  The examiner elaborated about the Veteran's service-connected conditions: 

These are chronic conditions and coexisting conditions but no evidence in his C-file that his SC conditions caused or substantially and materially contributed to his death.  This is further substantiated in that the discharge summary listed his discharge diagnosis to be respiratory failure due to pulmonary hypertension and pulmonary fibrosis....Therefore based on the evidence of record in the C-file, VBMS, Virtual VA and CPRS, it is less likely than not that his SC disabilities caused or substantially and materially contributed to the Veteran's death.  There is no evidence that his SC conditions were the immediate or underlying cause or etiologically related to his death.

In addition, the examiner opined that it "is less likely than not that the Veteran's death was related to service to include exposure to Agent Orange/herbicide exposure."  In reaching this conclusion, the examiner reconciles his opinion with the private medical opinion submitted by the appellant:

No rationale for his opinion is given and it appears his opinion is based on the family's beliefs.  He contends the pulmonary fibrosis hastened the onset of CHF and respiratory failure.  But review of the records does not reveal that he was SC for pulmonary fibrosis.  He further states he "feels" the pulmonary fibrosis, renal failure polycythemia "could have been" connected to Agent Orange exposure.  He states "the family believes his death could been caused by conditions linked to his exposure to Agent Orange."  Based on the Agent Orange Act of 1991 and subsequent additions to the presumptive, pulmonary fibrosis, renal failure, and polycythemia are not established presumptive conditions.  Medical science and literature do no support a link between Agent Orange and pulmonary fibrosis, renal failure, and polycythemia.  Therefore it is less likely than not that the Veteran's death was related to service to include exposure to Agent Orange.

With respect to the March 2014 private medical opinion submitted by the appellant, the Board finds it to be of little probative value as the physician did not provide a properly supported and adequate rationale explaining his conclusion that the Veteran's death may be linked to his Agent Orange exposure.

The Board recognizes the assertions of the appellant with respect to the etiology of the Veteran's death.  The Board has no reason to doubt the sincerity of the appellant, nor the credibility of her statements, or the statements of her son.  However, the appellant and her son lack the medical training and expertise in this instance to provide a competent medical opinion as to the etiology of the Veteran's respiratory failure, and pulmonary fibrosis and pulmonary hypertension.  Consequently, the Board finds the opinion of the VA examiner to be of much greater probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

As a result, the Board finds that service connection for the Veteran's cause of death, in this case respiratory failure, is not warranted on a presumptive or direct basis, and the claim must be denied.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


